J-S15045-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    H.H.                                       :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    F.M.                                       :
                                               :
                       Appellant               :   No. 1794 WDA 2019

               Appeal from the Order Entered November 6, 2019
       in the Court of Common Pleas of Allegheny County Family Court at
                          No(s): FD 18-07155-002


BEFORE:      BENDER, P.J.E., OLSON, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                           FILED APRIL 21, 2020

        Appellant, F.M. (“Father”), files this appeal from the Final Protection

From Abuse (“PFA”) Order dated and entered November 6, 2019, in the

Allegheny County Court of Common Pleas, granting H.H. (“Mother”) and their

child, L.H. (“Child”), protection from Father for a period of two years, and

including a temporary custody provision, pending conciliation. After review,

we affirm the trial court’s order.

        A PFA Petition and Temporary Order on behalf of Mother and Child, and

against Father, dated October 15, 2019, was filed on October 16, 2019.

Subsequently, the court held a hearing with respect to a Final PFA Order on

November 6, 2019. Both Mother and Father were present and represented by

counsel. Each testified on their own behalf.

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S15045-20


     The trial court recounted,

               The parties began a relationship in October of 2016. The
     [p]arties both testified to a strained relationship. The parties first
     separated while [Mother] was pregnant with their only minor child
     together, L.H. L.H. was born in [August of 2017]. However, after
     L.H. was born, and after a DNA test that confirmed [Father] is
     L.H.’s father, the parties, albeit unsuccessfully, attempted to
     reconcile. The first testimonial evidence about an instance of
     abuse, chronologically, occurred when [Mother] stated on direct
     examination that in December of 2016, [Father] told [Mother] that
     he wanted to punch her in the face and “got in [her] face” at a
     bar. [Mother] further testified about [Father]’s anger issues, that
     he is destructive and threatens to hit [Mother]. [Mother] also
     testified that [Father] drinks alcohol every day and this has been
     an issue in the parties’ relationship. The parties ceased their
     intimate relationship sometime in July of 2019.

              Multiple exhibits containing text messages between the
     parties were entered, without objection, into evidence throughout
     the hearing. Therein, on July 29, 2019, [Father] made the
     following threat, which is but one of multiple threats
     communicated to [Mother]: “You’re a f’ing piece of bad f’ing shit
     and you will pay motherf’er. I mean f’ing pay.” Earlier that
     month, on July 18, 2019, [Father] also texted [Mother]: “Stop
     me from seeing my son and his grandparents. You f’ers will pay.”

              [Father] backed his threatening texts and statements
     with a course of cowardly conduct which placed [Mother] in
     reasonable fear of bodily injury and in some instances, the
     conduct extended directly to L.H. On July 18, 2019, [Father]
     broke into [Mother]’s house while she was at work and her place
     was “just destroyed.” [Mother] adamantly and credibly testified
     that she never gave [Father] a key and that he did not have
     permission to be there. [Father] claimed that [Mother] told him
     in a text message that he could come to her home to get his stuff
     but did not produce the text message. [Mother] also testified that
     [Father] admitted to stealing a part out of her air-conditioner at




                                     -2-
J-S15045-20


       her home, and then apologized for doing it and came back to fix
       it.[1]

                On Friday, October 11, 2019, [Mother] was scheduled to
       transfer L.H. to [Father] at the South Fayette Township Police
       Station. Because of an odd and incomplete text message sent on
       “Our Family Wizard” earlier in that day, [Mother] was concerned
       that [Father] was already intoxicated and as such inquired as to
       same. [Father] did not respond. [Mother] then credibly testified
       that she was worried about giving her son to [Father] when he is
       intoxicated, as she was fearful that he would drive intoxicated with
       her son in the car. [Mother] testified that [Father] had a history
       of drinking on Friday nights after work. [Mother] ultimately did
       not exchange the minor child on Friday, October 11 because she
       was fearful for his safety.

                 The very next day, on October 12, 2019, [Mother]
       discovered that one of her tires was slashed and that another tire
       and the surrounding wheel-well on her vehicle was doused in
       gasoline. [Mother] testified that after changing the flat tire, she
       attempted to drive the vehicle. [Mother]’s testimony was clear
       that gasoline “was all doused in there so when you turned the heat
       on, like the vent, it filled the entire vehicle with fumes.” L.H., who
       was also in the car, became ill from the gas fumes leaked into the
       vehicle.

                [Father] was evasive and incredible when responding to
       questions about his awareness of [Mother] transporting L.H. in
       [Mother]’s car. [Father] testified that he went to “Seven Springs”
       from 8:00 P.M. Friday October 11, 2019 and stayed through
       Saturday October 12. [Father] was not able to produce any
       documentation or receipts to support this assertion. Nor did
       [Father] produce any witnesses to corroborate his alibi. The
       [c]ourt found [Father]’s testimony regarding his whereabouts
       during this time period to be especially incredible.

                [Mother] agreed when prompted on cross-examination
       that [Father]’s responsibility for the events surrounding the tire
       was “speculative.” However, the [c]ourt concluded that [Mother]
       lacked an appreciation for the word “speculative” in a legal sense.
____________________________________________


1 Mother additionally testified to discovering in early August 2019 that
someone cut the propane line to the gas grill on her patio, near where Child
plays. See Notes of Testimony (“N.T.”), 11/6/19, at 14-17, 21, 38-41; see
also Plaintiff’s Exhibits D and E.

                                           -3-
J-S15045-20


      The [c]ourt found [Mother]’s testimony regarding [Father]’s
      threats, rage, timing of events, access of her home and vehicle to
      be compelling. Her belief and conclusion that [Father] was acting
      on his threats were sincere and credible.

               In reaching a decision, the [c]ourt had ample opportunity
      to observe the demeanor of the parties, review written exhibits,
      and measure the credibility and veracity of both parties. The
      [c]ourt determined that [Father]’s actions and threatening
      statements placed [Mother] and minor child in reasonable fear of
      bodily injury. During the hearing on this matter, [Father]’s rage
      was palpable and concerning to the [c]ourt.

Trial Court Opinion (“T.C.O.”), 1/17/20, at 1-6 (citation to record omitted).

      At the conclusion of the hearing, the trial court entered a Final PFA Order

against Father on behalf of Mother and Child for a period of two years, stating,

             The [c]ourt has heard considerable testimony today
      regarding [Mother]’s [p]etition for a final protection from abuse
      order. The [c[ourt concludes that the evidence establishes that
      abuse has occurred primarily with respect to placing [Mother] in
      reasonable fear of imminent serious bodily injury in the text
      messages that were submitted to the [c]ourt, namely[,] that you
      will pay[,] and messages of the like. The [c]ourt notes that this
      was in the context of a dispute[,] however[,] the nature of the
      communications stemming from [Father], in particular, leads the
      [c]ourt to conclude that [Mother] was in reasonable fear of
      imminent serious bodily injury.

            In addition, the [c]ourt concludes that [Father] did enter
      [Mother]’s home without proper permission and that also
      contributed to placing her in reasonable fear of bodily injury
      pursuant to 23 [Pa.C.S.] Section 6102.5.

            With respect to the minor child, there was circumstantial
      evidence, and the [c]ourt notes that this is not a beyond a
      reasonable doubt standard that we are dealing with, the [c]ourt is
      not convinced that the incident on the grill was performed by
      [Father,] but[,] given the exchanges between [Mother] and
      [Father], and the [c]ourt did not find the alibi of [Father]
      convincing with respect to where he was on October 11th through
      the 12th, the [c]ourt concludes that [Father] did, indeed, puncture


                                      -4-
J-S15045-20


      the tire despite the lack of -- despite the reliance on circumstantial
      evidence and that the gasoline was also placed there.

            Given that this placed the child in potential danger, the
      [c]ourt will extend the two-year PFA also to the child[,] but the
      [c]ourt would like [Father] to work towards a different custodial
      schedule over time. We’ll start with supervised visits. I’m going
      to refer [Father] to anger management. I also note that nothing
      in my decision is based on past history of anger management
      history with respect to [Father]. This is recent conduct on behalf
      of [Father].

             So[,] the [c]ourt has entered an order granting a two-year
      PFA. We’re going to go off the record and see how we can facilitate
      the supervised custody. I’ve also already scheduled a judicial
      conciliation for the end of January[,] so we will be back here at
      the end of January.

N.T., 11/6/19, at 112-114. The court entered a written order on the same

date memorializing a Final PFA Order against Father on behalf of Mother and

Child, and including a temporary custody provision of supervised custody for

Father, pending conciliation.

      Thereafter, Father, through counsel, filed a timely notice of appeal on

December 6, 2019, along with a concise statement of errors complained of on

appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).

      On appeal, Father raises the following issues for our review:

      I.     Whether the trial court erred by awarding a Protection From
             Abuse order protecting Mother and the parties’ child under
             circumstances in which she failed to meet her burden[?]

      II.    Whether the trial court erred by making determinations of
             material fact in a capricious manner and/or that were either
             unsupported, insufficiently-supported or contradicted by the
             record[?]

      III.   Whether the trial court erred by adopting at trial an
             improper presumption in favor of Mother and against Father,

                                      -5-
J-S15045-20


            thereby improperly shifting all or a material portion of the
            burden of proof from Mother to Father[?]

      IV.   Whether the trial court erred by including the parties’ child
            as a protected person in its order[?]

      V.    Whether the trial court erred by superseding its own prior
            child custody order, entered by the agreement of the
            parties, without sufficient basis for doing so[?]

Father’s Brief at 10 (unnecessary capitalization omitted).

      Initially, we note our standard of review.

            “In the context of a PFA order, we review the trial court’s
      legal conclusions for an error of law or abuse of discretion.”
      Boykai v. Young, 83 A.3d 1043, 1045 (Pa.Super. 2014) (citation
      and internal quotation marks omitted). “The purpose of the PFA
      Act is to protect victims of domestic violence from those who
      perpetrate such abuse, with the primary goal of advance
      prevention of physical and sexual abuse.”       Buchhalter v.
      Buchhalter, 959 A.2d 1260, 1262 (Pa.Super. 2008) (citations
      omitted).


K.B. v. Tinsley, 208 A.3d 123, 127 (Pa.Super. 2019); see also C.H.L. v.

W.D.L., 214 A.3d 1272, 1276 (Pa.Super. 2019); Custer v. Cochran, 933

A.2d 1050, 1053-1054 (Pa.Super. 2007) (en banc).

      We turn, first, to Father’s issues one through three, which we view

together as a challenge to the sufficiency of the evidence and burden of proof.

Our standard and scope of review regarding claims as to sufficiency of the

evidence is well-settled.

      When a claim is presented on appeal that the evidence is not
      sufficient to support an order of protection from abuse, we review
      the evidence in the light most favorable to the petitioner and
      granting her the benefit of all reasonable inference, determine
      whether the evidence was sufficient to sustain the trial court’s

                                     -6-
J-S15045-20


      conclusion by a preponderance of the evidence. This Court defers
      to the credibility determinations of the trial court as to witnesses
      who appeared before it. A preponderance of the evidence is
      defined as “the greater weight of the evidence, i.e., to tip a scale
      slightly is the criteria or requirement for preponderance of the
      evidence.”

Thompson v. Thompson, 963 A.2d 474, 477 (Pa.Super. 2008) (citations

omitted); see also D.H. v. B.O., 734 A.2d 409, 410 (Pa.Super. 1999); see

also Fonner v. Fonner, 731 A.2d 160, 161 (Pa.Super. 1999). The Act does

not seek to determine criminal culpability, and therefore, the petitioner is not

required to establish abuse occurred beyond a reasonable doubt; but rather,

as indicated supra, the abuse must be established by a preponderance of the

evidence. See Snyder v. Snyder, 629 A.2d 977, 981 (Pa.Super. 1993).

      Furthermore, we must defer to credibility determinations of the
      trial court. Finally, we note that a PFA petitioner is not required
      to file a police report, nor is it necessary for her to introduce
      medical evidence of an injury. The petitioner’s testimony is
      sufficient if it is believed by the trial court.

Custer, 933 A.2d at 1058 (citations omitted).

      Pursuant to 23 Pa.C.S. § 6102(a), “abuse” is defined as:

      The occurrence of one or more of the following acts between
      family or household members, sexual or intimate partners or
      persons who share biological parenthood:

      (1) Attempting to cause or intentionally, knowingly or recklessly
      causing bodily injury, serious bodily injury, rape, involuntary
      deviate sexual intercourse, sexual assault, statutory sexual
      assault, aggravated indecent assault, indecent assault or incest
      with or without a deadly weapon.

      (2) Placing another in reasonable fear of imminent serious bodily
      injury.




                                     -7-
J-S15045-20


     (3) The infliction of false imprisonment pursuant to 18 Pa.C.S.
     § 2903 (relating to false imprisonment).

     (4) Physically or sexually abusing minor children, including such
     terms as defined in Chapter 63 (relating to child protective
     services).

     (5) Knowingly engaging in a course of conduct or repeatedly
     committing acts toward another person, including following the
     person, without proper authority, under circumstances which
     place the person in reasonable fear of bodily injury. The definition
     of this paragraph applies only to proceedings commenced under
     this title and is inapplicable to any criminal prosecutions
     commenced under Title 18 (relating to crimes and offenses).

23 Pa.C.S. § 6102(a).

      In finding the evidence supported a finding of abuse under the Protection

from Abuse Act and that the court used the appropriate burden of proof, the

trial court reasoned,

              In the instant case, the credible testimony of [Mother]
      about [Father]’s statements and actions, as well as the text
      messages and documentary evidence of the condition of her home
      and her vehicle[,] sufficiently evidence a finding of abuse under
      23 Pa.C.S. § 6102.

               Moreover, [Mother]’s fear for her physical safety and the
      safety of the minor child was reasonable under the circumstances.
      The evidence presented at this hearing evidenced the [c]ourt by
      a preponderance of the evidence that [Father] berated and
      threatened [Mother], broke into her home, and sabotaged the
      vehicle that she uses to transport their minor child. [Mother]
      credibly testified that these activities make her “fear for my safety
      and my son.” The [c]ourt believes that her fear is reasonable.
      The tone of [Father]’s testimony grew increasingly hostile
      throughout the hearing and his rage and struggle with anger were
      obvious to this [c]ourt. Although [Father] did not make an explicit
      communication that he was going to injure her, his statements
      like “you will pay motherf’er. I mean f’ing pay[,]” coupled with
      his actions[,] most certainly conveyed a threat sufficient to call
      [Mother]’s fear of bodily injury reasonable.


                                      -8-
J-S15045-20


               With specific regard to [Father]’s third assignment of
      error, the [c]ourt applied the appropriate standard and burden of
      proof as outlined above, and the record is clear that [Mother] met
      that burden.

T.C.O. at 7-8 (citations to record omitted).

      Father, however, argues that, as suggested by Mother’s testimony, as

well as her statements and actions of record, his text messages did not

represent threats of physical harm or cause reasonable fear of imminent bodily

harm. Father’s Brief at 27-35. Father states that Mother

      offered no testimony as to the nature of the threat she perceived,
      nor testimony or evidence that any or all of these messages placed
      her in fear of imminent serious bodily injury, reasonable or
      otherwise. To the contrary, Mother agreed on the record that
      Father’s texts did not place her in fear of imminent bodily injury.
      . . .”

Id. at 28-29 (emphasis in original). Rather, Father posits, Mother agreed that

the exchange captured by the text messages was an argument between

Father and her, where both were forceful and she did not express fear. Id.

at 29-30. He continues, “Given that the record contains no testimony or other

evidence that Father ever committed a single act of violence against Mother,

whatever understanding Mother may have had of Father’s statements that

she would ‘pay,’ it is plain that she did not interpret them as a threat of

physical violence.” Id. at 30 (emphasis in original).

      Moreover, highlighting that Mother did not raise his text messages,

despite opportunity, until two and one-half months later, upon filing the

instant protection from abuse filings, Father maintains that Mother’s own




                                     -9-
J-S15045-20



actions and statements of record suggest that his texts did not constitute

threats of harm or place her in reasonable fear of harm. Id. at 31-35.

      Father further asserts that the evidence does not support that his entry

into Mother’s home to retrieve his belongings, in conjunction with his text

messages, placed Mother in reasonable fear of bodily injury. Id. at 35-39.

He argues that Mother agreed that she and Father discussed that he needed

to remove his belongings from her home, and that he only removed his

belongings. Id. at 37. He continues, “When Father informs Mother that he

has a key, she does not dispute him but instead demands its return. She does

not display any fear; to the contrary, she angrily threatens Father that she

will leave any of his remaining property at the curb for garbage collection.

She says nothing about the condition of her home following his departure.”

Id. at 38. Father, therefore, states,

      Father’s entry into the home in which he had been living, made
      when [Mother] was not home and for the express and mutually-
      desired purpose of recovering his personal property, and to which
      Mother responded with anger and threat but no evident fear, does
      not contribute [a] basis for the [t]rial [c]ourt’s finding that
      Father’s texts may now be considered part of ‘a course of conduct
      or repeatedly committing act[s]’ that place Mother in reasonable
      fear of bodily injury for purposes of finding abuse under 23 Pa.C.S.
      § 6102(a)(5).

Id. at 39.

      Additionally, as to burden of proof, Father argues that the trial court’s

determination that he vandalized Mother’s car, despite Mother’s lack of direct

knowledge and proof, was error in that it shifted the burden from Mother to

Father and created a presumption against Father. Id. at 41-44. He maintains,

                                     - 10 -
J-S15045-20


      In making this determination, the [t]rial [c]ourt effectively
      conjured a baseless presumption against Father which shifted the
      burden of proof from Mother’s shoulders to Father’s, and
      thereafter found against him for his failure to rebut that novel
      presumption with sufficient evidence. This is clearly demonstrated
      in the [t]rial [c]ourt’s expression of disfavor toward Father’s
      failure to produce documentation of a witness to corroborate his
      “alibi,” without any corresponding disfavor (or even mention) of
      Mother’s own failure either to supply documentation, or to call a
      corroborating witness, in support of her allegations against Father.
      The [t]rial [c]ourt thereby has misapplied Pennsylvania law, which
      requires that PFA plaintiffs “must prove the allegation of abuse by
      a preponderance of the evidence.”

Id. at 43-44.

       Moreover, Father asserts that the trial court’s use of “collateral

evidence” and/or “circumstantial evidence” rejects the statements and actions

of Mother and reflects an animus against Father and a desired outcome. Id.

at 46-47.       Father states, “Particularly in light of the [t]rial [c]ourt’s

impermissible shift of the burden of proof from Mother to Father. . ., it is clear

that the ‘circumstantial evidence’ cited by the [t]rial [c]ourt is less the product

of reasonable extrapolation, than it arises from a desire to achieve a particular

outcome irrespective of the record.” Id. at 47.      He similarly claims that the

trial court’s credibility determinations were entered “in blatant disregard of

the evidence.” Id. at 49.

      For the reasons stated by the trial court, Father’s challenge to the

sufficiency of the evidence and burden of proof is without merit. The record

supports the court’s finding of abuse and entry of a final PFA order. We discern

no abuse of discretion and do not disturb the trial court’s determination.



                                      - 11 -
J-S15045-20



      Next, as to Father’s fourth and fifth issues as to the inclusion of Child

and the custody provision, the trial court stated,

               The Protection From Abuse Act (23 Pa.C.S. § 6101 [et
      seq.]) (the “Act”) is clear and unambiguous in its delineation of
      whom may petition the court for a Protection From Abuse Order
      on behalf of a minor child. That is, the Act states that “any parent,
      adult household member or guardian ad litem[.]” 23 Pa.C.S. §
      6106(a).

               In the instant case, [Mother] is the mother of the minor
      child, L.H. As such, [Mother] acted in accordance with Section
      6106(a) when she brought forth her petition on behalf of herself
      and on behalf of L.H. Moreover, and for the reasons outlined more
      thoroughly above, this [c]ourt was convinced that both [Mother]
      and minor child were at risk of further abuse from [Father].

               The Act further provides that this [c]ourt “may grant any
      protection order or approve any consent agreement to bring about
      a cessation of abuse of the plaintiff or minor children.” 23
      [Pa.C.S.] § 6108(a). Section 6108(a)(4) specifies that this order
      may include “Awarding temporary custody of or establishing
      temporary visitation rights with regard to minor children.”

              In the Final Protection from Abuse Order that is the
      subject of this appeal, the [c]ourt expressly stated that the
      custody provisions contained therein are temporary, and that
      either party may initiate custody proceedings pursuant to the
      custody [s]tatute at 23 [Pa.C.S. § 5321 et seq.]. In the Order,
      the [c]ourt also referred [Father] to anger management therapy
      and scheduled a judicial conciliation regarding custody for January
      30, 2019. The Order expressly states that “Father/Defendant’s
      progress will be reviewed at that time.” Accordingly, [Father] has
      ample opportunity for restoration of his partial physical custody
      time should he address his threatening and aggressive conduct.

              The Superior Court has concluded that a “PFA court need
      not conduct a best interests custody analysis to award temporary
      custody as [a] form of relief under section 6108 of the Protection
      from Abuse Act.” [C.H.L., 214 A.3d at 1281]. In [C.H.L. v.
      W.D.L.], this Court went on to clarify that “the PFA Act does not
      require a child to be physically struck before a court can award
      temporary sole custody to a plaintiff. The court may do so even
      though the defendant has inflicted serious abuse upon the plaintiff

                                     - 12 -
J-S15045-20


      alone.” [Id.] at 1282. [See also] 6108(a)(4)(iii)(8). In the
      present case, the [c]ourt concluded that [Father] directed his
      abuse to both [Mother] and minor child, L.H., requiring protection.

               Based on [Mother]’s credible testimony regarding
      [Father]’s actions towards [Mother], as well as the evidence
      entered at this hearing, this [c]ourt found [Mother]’s fear of bodily
      injury to both herself and minor child to be reasonable.

              Accordingly, this [c]ourt’s November 6, 2019 Order,
      granting [Mother]’s request for a Final Protection from Abuse
      Order behalf of herself and minor child, L.H., for a period of two
      (2) years against [Father] should be affirmed.

T.C.O. at 8-10.

      Based upon circumstantial evidence, as discussed above, Father argues

that the trial court’s inclusion of Child as a protected party was without

evidentiary basis and contrary to law. Father’s Brief at 50-51. Father also

asserts that the trial court impermissibly superseded the existing custody

order without notice and an opportunity to be heard after full preparation,

without any apparent emergency or change in circumstances, without any

explanation as to why it was in Child’s best interest. Id. at 51-52.

      23 Pa.C.S. § 6106(a) provides:

      General rule.--An adult or an emancipated minor may seek relief
      under this chapter for that person or any parent, adult household
      member or guardian ad litem may seek relief under this chapter
      on behalf of minor children. . .by filing a petition with the court
      alleging abuse by the defendant.

23 Pa.C.S. § 6106(a).

      Further, as to relief, 23 Pa.C.S. § 6108(a) states:

      General rule.--Subject to subsection (a.1), the court may grant
      any protection order or approve any consent agreement to bring
      about a cessation of abuse of the plaintiff or minor children. The
      order may include:


                                     - 13 -
J-S15045-20


          ...

          (4) Awarding temporary custody of or establishing
          temporary visitation rights with regard to minor
          children. In determining whether to award temporary
          custody or establish temporary visitation rights
          pursuant to this paragraph, the court shall consider
          any risk posed by the defendant to the children as well
          as risk to the plaintiff. The following shall apply:

                (i) A defendant shall not be granted
                custody, partial custody or unsupervised
                visitation where it is alleged in the
                petition, and the court finds after a
                hearing under this chapter, that the
                defendant:

                      (A) abused the minor children
                      of the parties or poses a risk
                      of abuse toward the minor
                      children of the parties;

                      ...

                (ii) Where the court finds after a hearing
                under this chapter that the defendant has
                inflicted abuse upon the plaintiff or a child,
                the court may require supervised
                custodial access by a third party. The
                third party must agree to be accountable
                to the court for supervision and execute
                ab affidavit of accountability.

                (iii) Where the court finds after a hearing
                under this chapter that the defendant has
                inflicted serious abuse upon the plaintiff
                or a child or poses a risk of abuse toward
                the plaintiff or a child, the court may:

                      (A)       award      supervised
                      visitation in a secure visitation
                      facility; or

                      (B) deny the defendant
                      custodial access to a child.



                                   - 14 -
J-S15045-20



             ...

23 Pa.C.S. § 6108(a).

      Moreover, as we stated in C.H.L.,

      . . .[W]e conclude that a PFA court need not conduct a best
      interests custody analysis to award temporary custody as a form
      of relief under section 6108 of the Protection From Abuse Act.

      The purpose of the Protection From Abuse Act is to protect victims
      of domestic violence from the perpetrators of that type of abuse
      and to prevent domestic violence from occurring. It is well settled
      that trial courts have the authority to enter protection from abuse
      orders that conflict with custody orders. The PFA Act allows the
      court to award temporary custody or establish temporary
      visitation rights with regard to minor children. Where the court
      finds after a hearing that the defendant has inflicted serious
      abuse, the court may deny the defendant custodial access to a
      child. In order to prevent further abuse during periods of access
      to the plaintiff and child during the exercise of custodial rights, the
      court shall consider, and may impose on a pre-existing custody
      award, conditions necessary to assure the safety of the plaintiff
      and minor children from abuse.

      Custody[-]wise a PFA order is not designed to impose anything
      but emergency relief. . . .But while the domestic violence
      emergency is still pending a PFA order may alter a pre-existing
      custody order and remand for clarification to avoid conflict. “To
      hold otherwise would have the effect of emasculating the central
      and extraordinary feature of the PFA which is to prospectively
      control and prevent domestic violence.”

C.H.L., 214 A.3d at 1281-82 (internal citations omitted) (emphasis in

original).

      Instantly, again, Father’s claims are without merit. As Child’s mother,

Mother was entitled to seek relief on his behalf. Further, the trial court had

the authority to supersede the existing custody order and impose a temporary

custody provision in order to protect Mother and Child from abuse.

                                      - 15 -
J-S15045-20



     For the foregoing reasons, we affirm the order of the trial court.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/21/2020




                                   - 16 -